Citation Nr: 1503530	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-25 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a helicobacter pylori infection, to include as  due to exposure to contaminated water at Camp Lejeune, North Carolina.  

2.  Entitlement to service connection for metabolic syndrome, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  

3.  Entitlement to service connection for cardiovascular/vascular disorders, including dissection of the left common iliac artery and hypertension, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  

4.  Entitlement to service connection for a thoracolumbar spine disability, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  

5.  Entitlement to an initial rating higher than 10 percent for residual scars from stab wounds of the posterior right shoulder, posterior left shoulder, and left lateral thorax.  

6.  Entitlement to an initial higher (compensable) rating for residuals of a stab wound of the left lateral thorax wall with injury to Muscle Group XXI.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010, December 2011, and May 2013 rating decisions of a VA Regional office (RO).  

In September 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends, essentially, that he has a helicobacter infection, metabolic syndrome, and cardiovascular/vascular disorders, including dissection of the left common iliac artery and hypertension, that are all related to service, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  

The Veteran served on active duty from November 1973 to August 1975.  His service personnel records indicate that he was stationed at Camp Lejeune, North Carolina from March 1974 to August 1975.  

A November 2011 VA artery and vein conditions examination report noted a diagnosis of atherosclerotic vascular disease.  

A November 2011 VA hypertension examination indicated a diagnosis of hypertension.  

A November 2011 VA endocrine disease examination report noted a diagnosis of metabolic syndrome  

A November 2011 VA stomach and duodenal conditions examination report indicated that a current diagnosis of helicobacter pylori could not be made due to a lack of findings.  

The examiner who conducted all of the above examinations opined that the Veteran's current helicobacter infection, metabolic syndrome, vascular disease (hypertension) and dissection of the left iliac artery were less likely than not (less than 50/50 probability) caused by or a result of exposure to contaminated water at Camp Lejeune in North Carolina.  The examiner reported that the Veteran underwent an endoscopy for abdominal pain in 2007, in which there was evidence of the helicobacter pylori infection.  The examiner referred to a medical treatise and stated that all of the Veteran's service treatment records were silent for any abdominal complaints except for his stabbing injury.  It was noted that the Veteran was only stationed at Camp Lejeune for a short period of his life, and that there was no evidence that helicobacter pylori was in the water at Camp Lejeune.  The examiner indicated that there was no evidence of a current helicobacter pylori infection.  

The examiner reported that the Veteran had metabolic syndrome that was not present at his separation from service.  The examiner referred to a medical treatise.  The examiner maintained that current medical literature did not suggest that metabolic syndrome was caused by chemical contaminants in water sources, rather than by obesity and sedentary lifestyles.  

The examiner stated that the Veteran was diagnosed with hypertension in 2009, which was more than ten years after his service at Camp Lejeune.  The examiner stated that the Veteran's blood pressure reading at the time of his separation examination was normotensive at 102/68.  The examiner remarked that, at that time, the Veteran weighed 147 pounds and that his weight in 2009 was 201 pounds.  The examiner maintained that the Veteran had many risk factors for hypertension including smoking and obesity.  It was noted that most hypertension was essential hypertension.  

The examiner indicated that the Veteran had a computed tomography scan in 2007 which suggested a dissection of the left common iliac artery versus an atherosclerotic plague.  It was noted that the Veteran was referred for specialty care to a vascular surgeon who was also unable to determine the etiology of computed tomography scan findings which were of no consequence.  The examiner reported that the Veteran was not advised to undergo a surgical procedure to repair an arterial dissection.  The examiner referred to a medical treatise and maintained that the current medical literature did not support an arterial dissection as a complication of potential exposure to contaminated water at Camp Lejeune in North Carolina.  

The Board observes that the VA examiner, pursuant to the above noted examination reports, does not appear to have considered any symptoms that the Veteran thought were due to his claimed disabilities during or since service.  The Board notes, for example, that the Veteran is competent report abdominal complaints during and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The examiner appears to have focused on whether or not the symptoms were recorded in the Veteran's service treatment records.  This is not a requirement to establish entitlement to service connection, especially when the Veteran reports on symptoms he experienced in service that are capable of lay observation, and such reports are otherwise credible.  The examiner also failed to provide a clear rationale for why he found it less likely than not that the claimed symptoms were due to military service.

As to the Veteran's claims for higher ratings, the Board observes that the Veteran was last afforded a VA scars examination, as to his service-connected residual scars from stab wounds of the posterior right shoulder, posterior left shoulder, and left lateral thorax, in June 2012.  The diagnosis was scar residuals of wounds.  The Veteran was also afforded a VA muscle injuries examination, as to his service-connected residuals of a stab wound of the left lateral thorax wall with injury to Muscle Group XXI, in June 2012.  The diagnosis was residuals of a stab wound, Muscle Group XXI.  Since that examination, at a September 2013 Board hearing, the Veteran specifically reported that his service-connected residual scars from stab wounds of the posterior right shoulder, posterior left shoulder, and left lateral thorax, and his service-connected residuals of a stab wound of the left lateral thorax wall with injury to Muscle Group XXI, had both worsened.  The Veteran also claimed that his service-connected residual scars from stab wounds of the posterior right shoulder, posterior left shoulder, and left lateral thorax involved underlying muscle track damage.  

The Board notes that the Veteran has not been afforded VA examinations as to his service-connected residual scars from stab wounds of the posterior right shoulder, posterior left shoulder, and left lateral thorax, and his service-connected residuals of a stab wound of the left lateral thorax wall with injury to Muscle Group XXI, respectively, in over two and a half years.  Additionally, the record raises a question as to the current severity of those service-connected disabilities.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo contemporaneous VA examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Further, the Board notes that a May 2014 notation in the record indicated that the Veteran called and stated that he received treatment at the Fort Wayne, Indiana VA Medical Center in March 2014.  The Board observes that there are no VA treatment reports of record subsequent to June 2012.  Any outstanding pertinent treatment records should be requested as well.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that in a May 2013 rating decision, the RO denied service connection for a thoracolumbar spine disability, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  In a September 2013 statement, the Veteran expressed disagreement with the denial of that claim.  The Board observes that the RO has not issued a statement of the case as to the issue of entitlement to service connection for a thoracolumbar spine disability, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for a helicobacter pylori infection, metabolic syndrome, and cardiovascular/vascular disorders, including dissection of the left common iliac artery and hypertension, since June 2012.  Obtain copies of the related medical records (to include any VA treatment records such as from the Fort Wayne, Indiana VA Medical Center) which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed helicobacter pylori, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must indicate whether the Veteran currently has helicobacter pylori.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed helicobacter pylori is etiologically related to or had its onset during his period of service, to include exposure to contaminated water at Camp Lejeune, North Carolina.  

The examiner must specifically acknowledge and discuss any reports from the Veteran of abdominal problems/complaints during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed metabolic syndrome, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's metabolic syndrome is etiologically related to or had its onset during his period of service, to include his presumed in-service exposure to contaminated water at Camp Lejeune, North Carolina.  

The examination report must include a complete rationale for all opinions expressed. If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed cardiovascular/vascular disorders, including dissection of the left common iliac artery and hypertension, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current cardiovascular/vascular disorders, to include dissection of the left common iliac artery, atherosclerotic vascular disease, and hypertension.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cardiovascular/vascular disorders, to include dissection of the left common iliac artery, atherosclerotic vascular disease, and hypertension, are etiologically related to or had their onset during his period of service, to include his presumed in-service exposure to contaminated water at Camp Lejeune, North Carolina.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected residual scars from stab wounds of the posterior right shoulder, posterior left shoulder, and left lateral thorax.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  The examiner must specifically state whether the Veteran's service-connected residual scars from stab wounds of the posterior right shoulder, posterior left shoulder, and left lateral thorax involve muscle damage.  If muscle injuries associated with the wound(s) are found, the examiner must name the muscle and muscle group number for each, and should assess the severity of any muscle injuries.  

The examiner must also describe any related wound scars in accordance with the applicable rating criteria.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected residuals of a stab wound of the left lateral thorax wall with injury to Muscle Group XXI.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7.  Issue the Veteran a statement of the case as to the issue of entitlement to service connection for a thoracolumbar spine disability, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue

8.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




